Case No. 95-1689
This cause originated in this court on the filing of a complaint for writs of mandamus and prohibition regarding an expedited election matter. Upon consideration of respondents’ motion to dismiss or for summary judgment,
IT IS ORDERED by the court that the motion to dismiss be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that this cause be, and hereby is dismissed, effective August 28, 1995.
*1202Case No. 95-1714
This cause originated in this court on the filing of a complaint for a writ of prohibition regarding an expedited election matter. Upon consideration of relators’ application for dismissal,
IT IS ORDERED by the court that the application for dismissal be, and hereby is, granted, effective August 28, 1995.
Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.